Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 June 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				1.
					My dearest Friend.
					Washington 25. June 1822.
				
				I received your Letters written in the Steam Boat, and that from Philadelphia—The immediate decision of Dr Physick upon the case of your brother, is doubtless the best thing that could have happened, and I hope the operation when effected, will not be so severe as you apprehend—I believe it is usually considered as safe, when skilfully performed, and have known several cases in which it was completely successful.I wish you to remain with your brother as long as your own inclination and sense of duty will prompt you; without thinking a moment of the expense—Only let me caution you for his sake as well as for mine and your own, to measure your exertions for him by your own strength—To beware of overstraining yourself, till you sink under it—Your stock of service to him will hold out the longer, for being used with discretion and reserve—I hope Dr Physick has been mistaken, as have already been so many other skilful medical men in pronouncing so hastily upon your case—as you will have the opportunity of consulting him repeatedly, I hope his subsequent reports will be more favourable than the first.We have a tolerably quiet and dull time here. Madame de Neuville is somewhat indisposed, but they are going away in a few days; to embark between the 10th. and 15th. of next Month for France—Yesterday we signed a Convention, and this day the Barron took leave of the President.—Mr Amado the Portuguese is also here to take leave—Bresson went off with the Convention this Morning.Ever faithfully yours
				
					J. Q. A.
				
				
			